Title: To James Madison from William Stephens Smith, 17 May 1815
From: Smith, William Stephens
To: Madison, James


                    
                        Sir.
                        Newyork May 17th. 1815
                    
                    My son William Steuben Smith Secretary of Legation to the Court of Russia, having with the approbation of the Secretary of State returned to America on a visit to his family, with permission to return to Europe should it be agreable to him, I have the honor to state, that being nearly six years absent from his family and friends, it is not his wish to revisit Europe again, in the capacity of Secretary of Legation.
                    Emboldened by the recommendations of many respectable friends in this City in favour of my Son John Adams Smith, I solicit from the President, his appointment as Secretary of Legation to the Court of St. James’s, and enclose a Letter of introduction from The Governor of the state of newYork addressed to The President; in addition to which, my son has addressed The Secretary of State on the subject, and forwarded other letters of Introduction to him, and the Secretary of The Treasury; which we flatter ourselves those Gentlemen will submit to the perusal of The President. Should this application meet with a favourable reception, on my Son’s being informed of it and the return of the Secretary of State to the seat of Government, he will do himself the honour of presenting himself at

Washington, and paying his visit to The President. With the most profound respect I have the Honour to (be) Sir Your most obedient and very Humble Servant
                    
                        W. S. Smith
                    
                